Donley, J.
The evidence docs not show that the defendant was engaged in distilling spirituous liquors. There was a still upon the premises, but it does not with certainty appear that it was in a condition to be used for the purpose of distilling liquors. If, however, it may be inferred from the evidence that the still was in a condition to be used for the purpose of distilling, there is no evidence that it was so used. Liquors were found upon the premises in barrels. This is a circumstance against the defendant, but it is not sufficient to warrant a conviction. From anything that appears in the evidence to be contrary, the liquors in the barrels were procured elsewhere and brought to the defendant.
It does not appear from the evidence that the liquors mentioned by the witness were at the still, or at what place about the premises of the defendant. If the proof had shown that the still was operated on the premises of the defendant, and liquors being found there, the jury might have been warranted in finding the defendant guilty, without, other evidence of his actual participation in or control of the business, unless he should, by evidence, acquit himself. It may be presumed that what is done on the premises of any person in conducting any business there is done by the authority of the proprietor; but the defendant is not required to introduce evidence until a case is made against him warranting a verdict of guilty. The proof here fails to make such a case. The judgment is reversed, and the cause
Demanded.